•Wall, J. These cases were tried by the court, a jury being waived, and appeals are prosecuted from the judgments rendered. Mo objection was taken to the judgment in either case, nor does it appear from the bill of exceptions that any exception was saved as to any of the matters now assigned for error. The clerk in making up the record states that a motion for new trial was made and overruled in each case, but the points urged do not appear, nor does it appear that any exception was taken to the action of the court in refusing the motions. Such motions and the exceptions in respect thereto must be preserved in the bill of exceptions, and error cannot be assigned with reference to matters such as here presented, unless exception was taken at the time. Daniels v. Shields, 38 Ill. 197; Nason v. Litz, 73 Ill. 371. Affirmed.